Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

August 18, 2022

FROM:

Daniel Tsai
Deputy Administrator and Director
Center for Medicaid and CHIP Services

SUBJECT:

United States Department of Agriculture (USDA) Demonstration Project to
Evaluate Using Medicaid Eligibility Data to Directly Certify Children for Free
and Reduced Price School Meals

The purpose of this CMCS Informational Bulletin is to inform state Medicaid agencies that the
USDA Food and Nutrition Service (FNS) is issuing a new solicitation for participation in additional
demonstration projects for states to evaluate the impact of using Medicaid eligibility data to directly
certify students for free and reduced price school meals.
The Healthy Hunger-Free Kids Act of 2010 amended section 1902(a)(7) of the Social Security Act
(the Act) to permit Medicaid agencies to enter into data-sharing agreements with state agencies that
administer the National School Lunch Program and School Breakfast Program. These data-sharing
agreements allow the state agencies to directly certify students to receive both free and reduced price
school meals based on the child’s Medicaid eligibility and verified income. Direct certification has
the potential to improve student access to school meals, reduce administrative burden for schools and
families, and improve certification accuracy. Direct certification cannot be used to negatively
impact any child already certified for the free and reduced meals programs.
On June 23, 2022, FNS issued a Request for Applications inviting state agencies that administer school
meal programs to participate in a new demonstration project to evaluate the impact of direct certification
for both free and reduced price school meals. USDA FNS issued previous opportunities for states to
participate in direct certification demonstrations in 2012, 2016, and 2021. State Medicaid agencies are
key partners in these demonstrations, and CMS encourages Medicaid agencies to work with their state
agencies in considering this opportunity.
Applications for the 2023-2024 school year must be received by FNS by September 30, 2022.
States will be able to apply for funding to cover the associated project costs. Additional states will
be able to apply to participate in the demonstrations in future years.
Changes in Medicaid eligibility and processes beginning in 2014 as a result of the Patient Protection and
Affordable Care Act (ACA; P.L. 111-148), including the shift to using Modified Adjusted Gross Income
(MAGI) and the presence of new or modernized eligibility systems in state Medicaid agencies, have
increased the identification of children eligible for both free and reduced price meals.1
1
“Evaluation of Demonstrations of National School Lunch Program and School Breakfast Program Direct Certification of
Children Receiving Medicaid Benefits: Year 1 Report,” January 2015, available at https://www.fns.usda.gov/evaluationdemonstrations-national-school-lunch-program-and-school-breakfast-program-direct. Additional evaluations of the current
demonstrations are available at: https://www.fns.usda.gov/cn/evaluation-direct-certification-medicaid-free-and-reducedprice-meals; https://www.fns.usda.gov/nslp/evaluation-direct-certification-medicaid-free-and-reduced-price-meals-dcm-; and
https://www.fns.usda.gov/cn/usda-dcm-frp-demonstration.

CMCS Informational Bulletin – Page 2
The new demonstrations will continue to evaluate the potential of direct certification to enroll new
children, certify currently enrolled children, and impact participation in the free and reduced price school
lunch andbreakfast programs.
For purposes of these demonstrations, the Medicaid program is defined as both Medicaid under
Title XIX and Medicaid expansion Children’s Health Insurance Programs (CHIP) funded
under Title XXI of the Act. However, based on the statutory authority, direct certification will
not be conducted with separate CHIP programs. To be eligible for direct certification under
the demonstrations, a child must receive, or live in a household with a child who receives,
medical assistance under the Medicaid program. The child must also be a member of a family
with household income, as measured by the Medicaid program, that does not exceed 130
percent of the Federal Poverty Level (FPL) for free school meals, and 185 percent of the FPL
for reduced price school meals. For children whose eligibility is based on MAGI, income is
measured before the application of the MAGI standard 5 percentage points of the FPL
disregard. For children who may be eligible for Medicaid on a non-MAGI basis, family
income is measured before the application of any expense-related, block, or other disregards.
State agencies that administer the school meals programs and are selected to participate in the
demonstration projects must have an agreement in place with the partner state Medicaid agency
before the data matching process begins. Under the Health Insurance Portability and Accountability
Act of 1996 (HIPPA; P.L. 104-191) Privacy Rule at 45 CFR 164.512(k)(6)(i), the state Medicaid
agency is permitted to share with the school meals program individually identifiable information
related to Medicaid eligibility and enrollment, provided that the Medicaid agency only discloses the
minimum amount of information needed to certify or verify the child’s school meal eligibility. See
also section 1902(a)(7) of the Act; 42 CFR 431.300, et seq. For example, the Medicaid agency
could share with the state child nutrition agencies income information used to determine Medicaid
eligibility necessary to evaluate a child for a free or reduced lunch program, but could not share
eligibility information for any Medicaid beneficiary not being evaluated for free and reduced school
meals (e.g., an individual age 65 or over).
State Medicaid agencies are encouraged to work with school meal administrators to streamline
enrollment in these important nutrition programs. As part of the application process, Medicaid
agencies must submit a letter of commitment with the state agency’s application package to FNS.
Medicaid agencies may also assist in the application process by submitting copies of current data
sharing agreement(s) between the state agency and the Medicaid agency, if they exist, or
establishing a data sharing agreement if one does not exist.
More information on the Free and Reduced Price Meal Demonstrations is available at
https://www.fns.usda.gov/cn/direct-certification-medicaid-demonstration-project. Questions
regarding the Free and Reduced Price Meal Demonstrations can be directed to Rachel Bishop,
Senior Advisor, Child Nutrition Division, USDA Food and Nutrition Service, at (703) 3052950 or rachel.bishop@usda.gov. Questions regarding Medicaid eligibility and data sharing
protections can be directed to Sarah Lichtman Spector, Director, Division of Medicaid
Eligibility Policy, Children and Adults Health Program Group, Centers for Medicaid and
CHIP Services, CMS at (410) 786-3031 or sarah.spector@cms.hhs.gov.

